Order filed June 23, 2015




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00319-CV
                                   ____________

                        GENEVA COLBERT, Appellant

                                         V.

                ORCHARD PARK AT WILLBROOK, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1058305

                                     ORDER

      This appeal is from a judgment signed March 2, 2015. Appellant filed a
notice of appeal on April 1, 2015, and an affidavit of indigence on May 1, 2015.

      On May 5, 2015, the Harris County Clerk filed a timely contest to
appellant’s affidavit. The trial court set a hearing on the contest for May 12, 2015,
but passed the hearing because appellant did not receive notice.
      “Unless—within the period set for the hearing—the trial court signs an order
sustaining the contest, the affidavit’s allegations will be deemed true . . . and the
party will be allowed to proceed without advance payment of costs.” See Tex. R.
App. P. 20.1(i)(4). Because the trial court did not sign an order sustaining the
contest within the period set for the hearing, the allegations in appellant’s affidavit
of indigence are deemed true and we issue the following orders:

      The Harris County Clerk is directed to file the clerk’s record within 30 days
of the date of this order.

      The official court reporter for the County Civil Court at Law No. 2 is
directed to file the reporter’s record within 30 days of the date of this order.



                                        PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby.